Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 20-21, 24-26 and 28-38 are presented for examination and claims 1-19, 22 and 27 are cancelled.
Response to Amendment/Response to Arguments
2.	Applicant's arguments and amendments filed 06/08/22 have been fully considered and they are persuasive. As the result of applicant’s arguments and amendments, the objection and the rejection under 112 and 102 has been withdrawn. 

EXAMINER’S AMENDMENT
3. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Kelly J Smith on 06/14/2022.
The application has been amended as follows: 
20. (Currently Amended) A method for storing data for at least one of device state, device diagnosis and calibration of a field device in a cloud, wherein the field device has a self- monitoring functionality, wherein the method comprises: device-internal registering of first data for at least one of device state, device diagnosis and calibration by the field device and transferring the device-internally registered, first data from the field device to the cloud, and registering of second data for at least one of device state, device diagnosis and calibration of the field device by using at least of an external service computer and transferring the second data from the external service computer to the cloud, wherein both the first data and wherein the external service computer is a laptop, a tablet or a mobile device of a service technician Response to Non-Final Office ActionApplication No.: 16/982,991 Attorney Docket No.: PS0234-WO/US  the first data of the field device and the second data of the field device are brought together in the cloud in a record associated with the field device; the data transferred to the cloud are stored in records, each of which is associated with a certain field device, wherein a record in the cloud for a field device is identifiable based on an identifier characteristic for the field device;  wherein the characteristic identifier is one of the following: manufacturer and serial number of the field device, a universally unique identifier (UUID) of the field device, a medium access control (MAC) address of a network card of the field device, a unique identifier of a subscriber identity module (SIM) card of the field device.

37. (Currently Amended) A fieldbus system, including: a field device which has a self-monitoring functionality and is embodied to register device-internally first data for at least one of device state, device diagnosis and calibration of the field device, a cloud, wherein the device-internally registered, first data are transferable from the field device to the cloud, wherein second data for at least one of device state, device diagnosis and calibration of the field device are registrable by means of an external service computer and transferable to the cloud, and wherein the data stored in the cloud comprise both the device-internally registered, first data and wherein the external service computer is a laptop, a tablet or a mobile device of a service technician and cloud are stored in records, each of which is associated with a certain field device, wherein a record in the cloud for a field device is identifiable based on an identifier characteristic for the field device, wherein the characteristic identifier is one of the following: manufacturer and serial number of the field device, a universally unique identifier (UUID) of the field device, a medium access control (MAC) address of a network card of the field device, a unique identifier of a subscriber identity module (SIM) card of the field device.
Allowable Subject Matter
4.	Claims 20-21, 23-26 and 28-38 are allowed.
	The following is an examiner’s statement of reasons for allowance: 
Reasons for Allowance is not required in this office communication as applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e).
Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious all the elements and steps as disclosed in the independent claims 20 and 37 with proper motivation at or before the time it was effectively filed.
As claims 21, 23-26, 28-36 and 38 are directly or indirectly dependent on claims 20 and 37 those claims are also allowable at least by virtue of their dependency. 
Therefore, Applicant's arguments and amendments filed 06/08/2022 have been fully considered, and they are persuasive and claims 20-21, 23-26 and 28-38 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed Kidest Bahta whose telephone number is 571-272-3737. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ali Mohammad can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application information Retrieval IPAIRI system. Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAG system, contact the Electronic Business Center (EBC) at 866-217 - 9197.
/KIDEST BAHTA/Primary Examiner, Art Unit 2119